DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 06/09/2022 has been entered:
Claim 1 – 20 remain pending in the application;
Claim 1, 3 – 7, 13 – 18 and 20 are amended.

Applicant’s amendments overcome each and every claim objections and 112(b) claim rejections as set forth in the Non-Final Office Action mailed on 02/10/2022. The corresponding claim objections and 112 (b) claim rejections are withdrawn.
However, applicant’s amendments DO NOT overcome the double patenting rejection as set forth in the Non-Final Office Action mailed on 02/10/2022. The corresponding double patenting rejections are maintained.


Response to Arguments
Applicant’s arguments with respect to the rejections of claim 1 – 20 under 35 U.S.C. 102/103 have been fully considered but they are not persuasive and/or are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1, 13 and 20, applicant amended the claim to include limitations or similar limitations “monitoring for a plurality of occurrences of a same change of a parameter value corresponding to motion of the organ during a respiration cycle; upon each of the plurality of occurrences during the respiration cycle, triggering an acquisition of multiple in vivo images of the organ”. Applicant submitted on p.8 – 9 that “Hill discloses starting a scanning procedure based on lung volume data, wherein actual image acquisitions occur at regular time intervals during the procedure”; “In Hill, once the scanning procedure starts the parameters of such scan, including the timings of image acquisition during the scan, is independent of a monitored parameter value.” Applicant’s arguments have been fully considered but they are not persuasive and are moot in view of new grounds of rejection for the following reasons.
First, the amended limitation only requires same change of parameter triggered image acquisition. In another word, there is only requirement about the triggering event, and there is no requirement about the following sequences. In view of this, Hill does explicitly disclose the volume triggered image scan (see Hill; [0059]; claim 11).
Second, Hill does explicitly teach taking measurement at full inspiration and at full expiration (see Hill; [0045]). Full inspiration and full expiration are two occurrences within one respiration circle and two occurrences are still within the category of “plurality of occurrences”. The volume change from the full expiration to full inspiration is the same value as the volume change from the full inspiration to full expiration. The change value is the full capacity of lung which is always the same value for each person.
Thus, applicant’s arguments regarding the rejection of independent claim 1, 13 and 20 have been fully considered but they are not persuasive and are moot in view of new grounds of rejection.

Regarding the rejection of all corresponding dependent claims, applicant’s remarks submitted on p.9 – 10 rely on supposed deficiencies with the rejection of parent claim 1, 13 and 20. Applicant’s arguments not persuasive and are moot in view of new grounds of rejection for the same reasons detailed above.

Overall, applicant’s remarks submitted on p.8 – 10 have been fully considered, but they not persuasive and are moot in view of new grounds of rejection. The amendment results in new grounds of rejection. THIS ACTION IS MADE FINAL.


Claim Objections
Claim 3 and 15 are objected to because of the following informalities:  
Claim 3 line 2, limitation “monitoring for the plurality of occurrences of a same change in a parameter value” should read “monitoring for the plurality of occurrences of the same change in the parameter value”;
Claim 15 line 2 – 3, limitation “to monitor for the plurality of occurrences of a same change in a parameter value” should read “to monitor for the plurality of occurrences of the same change in the parameter value”.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 – 6, 8 – 13 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3 – 8, 10 and 12 – 18 of U.S. Patent No. 10,674,987 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each and every limitation recited in the above claims of instant application 16/857,961 are anticipated by the reference Patent US 10,674,987 B2, which is detailed as following: 



Instant application 16/857,981
Reference patent US 10,674,987 B2
[claim 1]A method of measuring an organ motion of an organ, the method comprising:monitoring for a plurality of occurrences of a same change of a parameter value corresponding to motion of the organ during a respiration cycle;


upon each of the plurality of occurrences during the respiration cycle, triggering an acquisition of multiple in vivo images of the organ; and

measuring the organ motion between two or more of the multiple in vivo images.
[claim 1] A method of measuring an organ motion of an organ in a patient including the steps of:monitoring a change in volume of the organ,(the limitation in instant application "during a respiration cycle" in the instant application is anticipated by the next limitation in reference patent “at a different one of a plurality of instances of a same change in volume that occurs within one respiration cycle”)acquiring at least three in vivo fluoroscopy x-ray images of the organ, wherein a timing of image acquisition of the at least three in vivo fluoroscopy x-ray images is triggered by a plurality of monitored changes in volume of the organ so that each of the at least three in vivo fluoroscopy x-ray images of the organ is acquired at a different one of a plurality of instances of a same change in volume that occurs within one respiration cycle, andmeasuring the organ motion between two or more of the at least three in vivo fluoroscopy x-ray images.
[claim 2]The method of claim 1, wherein measuring the organ motion comprises:reconstructing a spatial velocity of motion from the in vivo images.
[claim 5]The method according to claim 1, wherein measuring the organ motion comprises:reconstructing a spatial velocity of organ motion from the at least three in vivo fluoroscopy x-ray images of the organ.
[claim 3]The method of claim 1, wherein:monitoring for the plurality of occurrences of a same change in parameter value comprises creating monitoring data that is fed in real time to an imaging control system, andtriggering the acquisition of multiple in vivo images of the organ is carried out in response to an actuation signal from the imaging control system.
[claim 6]The method according to claim 1, wherein:monitoring the change in volume of the organ creates monitoring data that is fed in real time to an imaging control system,

acquiring the at least three in vivo fluoroscopy x-ray images of the organ comprises:acquiring a first plurality of in vivo fluoroscopy x-ray images from a first perspective in response to an actuation signal from the imaging control system, andacquiring a second plurality of in vivo fluoroscopy x-ray images of the organ from at least one further perspective in response to an actuation signal from the imaging control system, and...(here claim 6 recites acquiring image in response to an actuation signal which is the same step as the triggering in the instant application; in addition, signal processing is an inherent function of imaging control system which need to process feedback/input signal as designed)
[claim 4]The method of claim 3, wherein:triggering the acquisition of multiple in vivo images of the organ comprises:acquiring a first plurality of in vivo images from a first perspective in response to the actuation signal from the imaging control system, and

acquiring a second plurality of in vivo images of the organ from at least one further perspective in response to the actuation signal from the imaging control system, andmeasuring the organ motion comprises subsequently, reconstructing a spatial velocity of organ motion from the first plurality of in vivo images and the second plurality of in vivo images.
[claim 6]The method according to claim 1, wherein:...acquiring the at least three in vivo fluoroscopy x-ray images of the organ comprises:acquiring a first plurality of in vivo fluoroscopy x-ray images from a first perspective in response to an actuation signal from the imaging control system, andacquiring a second plurality of in vivo fluoroscopy x-ray images of the organ from at least one further perspective in response to an actuation signal from the imaging control system, andmeasuring the organ motion comprises subsequently, reconstructing a spatial velocity of organ motion from the first plurality of in vivo fluoroscopy x-ray images and the second plurality of in vivo fluoroscopy images.(here claim 6 recites acquiring image in response to an actuation signal which is the same step as the triggering in the instant application)
[claim 5]The method of claim 1, wherein:triggering the acquisition of multiple in vivo images of the organ comprises acquiring a first plurality of in vivo images of the organ from a first perspective and 

acquiring a second plurality of in vivo images of the organ from a second perspective, andmeasuring the organ motion comprises subsequently, reconstructing a spatial velocity of organ motion from the first plurality and the second plurality of in vivo images acquired from the first perspective and the second perspective.
[claim 6]The method according to claim 1, wherein:...acquiring the at least three in vivo fluoroscopy x-ray images of the organ comprises:acquiring a first plurality of in vivo fluoroscopy x-ray images from a first perspective in response to an actuation signal from the imaging control system, andacquiring a second plurality of in vivo fluoroscopy x-ray images of the organ from at least one further perspective in response to an actuation signal from the imaging control system, andmeasuring the organ motion comprises subsequently, reconstructing a spatial velocity of organ motion from the first plurality of in vivo fluoroscopy x-ray images and the second plurality of in vivo fluoroscopy images.(here claim 6 recites acquiring image in response to an actuation signal which is the same step as the triggering in the instant application)
[claim 6]The method of claim 1, wherein the same change of the parameter value corresponding to motion is a change in any one or any combination of shape, volume, flow, pressure, shear, displacement, orientation, or location of the organ.
[claim 1]A method of measuring an organ motion of an organ in a patient including the steps of:monitoring a change in volume of the organ,…
[claim 8]The method of claim 1, wherein at least three in vivo images of the organ are acquired.
[claim 1] A method of measuring an organ motion of an organ in a patient including the steps of:...acquiring at least three in vivo fluoroscopy x-ray images of the organ
[claim 9]The method of claim 1, wherein the same change of the parameter value is a predetermined value.
[claim 3]The method according to claim 1, wherein the change in volume of the organ between acquisitions of the at least three in vivo fluoroscopy x-ray images is a predetermined value.
[claim 10]The method of claim 1, wherein the same change of the parameter value is a predetermined constant value.
[claim 4]The method according to claim 1, wherein the change in volume of the organ between acquisitions of the at least three in vivo fluoroscopy x-ray images is a predetermined constant value.
[claim 11]The method of claim 1, wherein the in vivo images comprise in vivo fluoroscopy x-ray images.
[claim 1] A method of measuring an organ motion of an organ in a patient including the steps of:...acquiring at least three in vivo fluoroscopy x-ray images of the organ
[claim 12]The method of claim 1 wherein the organ is a lung.
[claim 7]The method according to claim 1 wherein the organ is a lung.
[claim 13]A system comprising:one or more energy sources;one or more detectors configured to acquire in vivo images of an organ created by energy from the one or more energy sources passing through a subject intermediate the energy source and detector; anda signal processing system coupled to the one or more energy source and the one or more detectors and configured to:
monitor for a plurality of occurrences of a same change of a parameter value corresponding to an organ motion of the organ during a respiration cycle;


upon each of the plurality of occurrences during the respiration cycle, trigger an acquisition of multiple in vivo images of the organ; and




measure the organ motion between two or more of the multiple in vivo images.
[claim 10]In an apparatus having;(i) one or more energy sources; and(ii) one or more detectors for acquiring images created by energy from the one or more energy sources passing through a subject intermediate the energy source and detector;a signal processing unit, comprising a sensor to monitor the change in volume of the organ, an output of the sensor providing an input to trigger the timing of image acquisition in accordance with the method of claim 1.{reciting limitations of claim 1 as following}:monitoring a change in volume of the organ,(the limitation in instant application "during a respiration cycle" in the instant application is anticipated by the next limitation in reference patent “at a different one of a plurality of instances of a same change in volume that occurs within one respiration cycle”)
acquiring at least three in vivo fluoroscopy x-ray images of the organ, wherein a timing of image acquisition of the at least three in vivo fluoroscopy x-ray images is triggered by a plurality of monitored changes in volume of the organ so that each of the at least three in vivo fluoroscopy x-ray images of the organ is acquired at a different one of a plurality of instances of a same change in volume that occurs within one respiration cycle, andmeasuring the organ motion between two or more of the at least three in vivo fluoroscopy x-ray images.
[claim 20]A non-transitory computer readable storage medium storing computer executable code, comprising instruction for causing an apparatus to:monitor for a plurality of occurrences of a same change of a parameter value corresponding to an organ motion of an organ during a respiration cycle;


upon each of the plurality of occurrences during the respiration cycle, trigger an acquisition of multiple in vivo images of the organ; and
measure the organ motion between two or more of the multiple in vivo images.
[claim 8]A computer readable storage medium for storing in non-transient form an application to enable monitoring, acquiring images and timing according to claim 1.{here the limitation "application" is equivalent of "executable code" or "instruction" in the instant application}{reciting limitations of claim 1 as following}:monitoring a change in volume of the organ,(the limitation in instant application "during a respiration cycle" in the instant application is anticipated by the next limitation in reference patent “at a different one of a plurality of instances of a same change in volume that occurs within one respiration cycle”)
acquiring at least three in vivo fluoroscopy x-ray images of the organ, wherein a timing of image acquisition of the at least three in vivo fluoroscopy x-ray images is triggered by a plurality of monitored changes in volume of the organ so that each of the at least three in vivo fluoroscopy x-ray images of the organ is acquired at a different one of a plurality of instances of a same change in volume that occurs within one respiration cycle, andmeasuring the organ motion between two or more of the at least three in vivo fluoroscopy x-ray images.







Instant application 16/857,981
Reference patent US 10,674,987 B2
[claim 1]A method of measuring an organ motion of an organ, the method comprising:monitoring for a plurality of occurrences of a same change of a parameter value corresponding to motion of the organ during a respiration cycle;

upon each of the plurality of occurrences during the respiration cycle, triggering an acquisition of multiple in vivo images of the organ; and

measuring the organ motion between two or more of the multiple in vivo images.
[claim 12] A method of measuring an organ motion of an organ in a patient including the steps of:monitoring a change of a parameter value corresponding to motion of the organ, wherein the change of the parameter value is a change in volume or flow of the organ,(the limitation in instant application "during a respiration cycle" in the instant application is anticipated by the next limitation in reference patent “at a different one of a plurality of instances of a same change in volume that occurs within one respiration cycle”)acquiring at least three in vivo fluoroscopy x-ray images of the organ, wherein a timing of image acquisition of the at least three in vivo fluoroscopy x-ray images is triggered by a plurality of monitored changes in the parameter value so that each of the at least three in vivo fluoroscopy x-ray images of the organ is acquired at a different one of a plurality of instances of a same change in parameter value that occurs within one respiration cycle, andmeasuring the organ motion between two or more of the at least three in vivo fluoroscopy x-ray images.
[claim 2]The method of claim 1, wherein measuring the organ motion comprises:
reconstructing a spatial velocity of motion from the in vivo images.
[claim 17]The method according to claim 16, wherein:(claim 16 is dependent on claim 12)a spatial velocity of lung motion is reconstructed from the at least three in vivo fluoroscopy x-ray images.
[claim 3]The method of claim 1, wherein:
monitoring for the plurality of occurrences of a same change in parameter value comprises creating monitoring data that is fed in real time to an imaging control system, andtriggering the acquisition of multiple in vivo images of the organ is carried out in response to an actuation signal from the imaging control system.
[claim 16]The method according to claim 12, wherein:monitoring the change in parameter value creates monitoring data that is fed in real time to an imaging control system, and

acquiring the at least three in vivo fluoroscopy x-ray images of the organ is carried out in response to an actuation signal from the imaging control system.
(here claim 16 recites acquiring image in response to an actuation signal which is the same step as the triggering in the instant application; in addition, signal processing is an inherent function of imaging control system which need to process feedback/input signal as designed)
[claim 4]The method of claim 3, wherein:
triggering the acquisition of multiple in vivo images of the organ comprises:





acquiring a first plurality of in vivo images from a first perspective in response to the actuation signal from the imaging control system, and
acquiring a second plurality of in vivo images of the organ from at least one further perspective in response to the actuation signal from the imaging control system, andmeasuring the organ motion comprises subsequently, reconstructing a spatial velocity of organ motion from the first plurality of in vivo images and the second plurality of in vivo images.
[claim 18]The method according to claim 16, wherein:acquiring the at least three in vivo fluoroscopy x-ray images of the organ comprises:(here claim 16 recites acquiring image in response to an actuation signal which is the same step as the triggering in the instant application)acquiring a first plurality of in vivo fluoroscopy x-ray images from a first perspective in response to an actuation signal from the imaging control system, andacquiring a second plurality of in vivo fluoroscopy x-ray images of the organ from at least one further perspective in response to an actuation signal from the imaging control system, andmeasuring the organ motion comprises subsequently, reconstructing a spatial velocity of organ motion from the first plurality of in vivo fluoroscopy x-ray images and the second plurality of in vivo fluoroscopy images.
[claim 5]The method of claim 1, wherein:
triggering the acquisition of multiple in vivo images of the organ comprises 






acquiring a first plurality of in vivo images of the organ from a first perspective and 

acquiring a second plurality of in vivo images of the organ from a second perspective, andmeasuring the organ motion comprises subsequently, reconstructing a spatial velocity of organ motion from the first plurality and the second plurality of in vivo images acquired from the first perspective and the second perspective.
[claim 18]The method according to claim 16, wherein:acquiring the at least three in vivo fluoroscopy x-ray images of the organ comprises:(here claim 16 recites acquiring image in response to an actuation signal which is the same step as the triggering in the instant application)acquiring a first plurality of in vivo fluoroscopy x-ray images from a first perspective in response to an actuation signal from the imaging control system, andacquiring a second plurality of in vivo fluoroscopy x-ray images of the organ from at least one further perspective in response to an actuation signal from the imaging control system, andmeasuring the organ motion comprises subsequently, reconstructing a spatial velocity of organ motion from the first plurality of in vivo fluoroscopy x-ray images and the second plurality of in vivo fluoroscopy images.
[claim 6]The method of claim 1, wherein the same change of a parameter value corresponding to motion is a change in any one or any combination of shape, volume, flow, pressure, shear, displacement, orientation, or location of the organ.
[claim 12]A method of measuring an organ motion of an organ in a patient including the steps of:monitoring a change of a parameter value corresponding to motion of the organ, wherein the change of the parameter value is a change in volume or flow of the organ,…
[claim 8]The method of claim 1, wherein at least three in vivo images of the organ are acquired.
[claim 12] A method of measuring an organ motion of an organ in a patient including the steps of:...acquiring at least three in vivo fluoroscopy x-ray images of the organ
[claim 9]The method of claim 1, wherein the same change of the parameter value is a predetermined value.
[claim 13]The method according to claim 12, wherein the change of the parameter value between acquisitions of the at least three in vivo fluoroscopy x-ray images is a predetermined value.
[claim 10]The method of claim 1, wherein the same change of the parameter value is a predetermined constant value.
[claim 14]The method according to claim 12, wherein the change of the parameter value between acquisitions of the at least three in vivo fluoroscopy x-ray images is a predetermined constant value.
[claim 11]The method of claim 1, wherein the in vivo images comprise in vivo fluoroscopy x-ray images.
[claim 12] A method of measuring an organ motion of an organ in a patient including the steps of:...acquiring at least three in vivo fluoroscopy x-ray images of the organ
[claim 12]The method of claim 1 wherein the organ is a lung.
[claim 15]The method according to claim 12 wherein the organ is a lung.


Therefore, Claim 1 – 6, 8 – 13 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3 – 8, 10 and 12 – 18 of U.S. Patent No. 10,674,987 B2.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 10 and 12 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (US 2004/0092811 A1; published on 05/13/2004).

Regarding claim 1, Hill discloses a method of measuring an organ motion of an organ ("FIG. 4 shows a flow diagram for a method 400 for lung function measurement and localized lung imaging in accordance with an embodiment of the present invention." [0054]; "The plot provides a volume-time curve for a localized region of the lung." [0063]; here the changing of local part volume over time representing the expanding and retraction motion of lung part), the method comprising:
monitoring for a plurality of occurrences of a same change (see citations and discussion below) of a parameter value corresponding to motion of the organ ("… the patient is instructed regarding a lung maneuver … The spirometer 370 connection to the patient … Results may be in the form of a volume-time curve." [0058]) during a respiration cycle ("Static measurements of local lung function involve measurement of the lung at full inspiration, at full expiration, or at some fixed volume in between with air volume held constant by the spirometer 370." [0045]; "For example, the patient is instructed to take in a full breath or air and let out the air, expelling deeply when instructed." [0058]; Full inspiration and full expiration are two occurrences within one respiration circle and two occurrences are still within the category of “plurality of occurrences”. The volume change from the full expiration to full inspiration is the same value as the volume change from the full inspiration to full expiration. The change value is the full capacity of lung which is always the same value for each person);
upon each of the plurality of occurrences ("Static measurements of local lung function involve measurement of the lung at full inspiration, at full expiration, or at some fixed volume in between with air volume held constant by the spirometer 370." [0045]; "... a trigger for triggering an imaging scan of said patient based on at least one of ... volume of said lung ..." claim 11; here the volume change from the full expiration to full inspiration is the same value as the volume change from the full inspiration to full expiration. The change value is the full capacity of lung which is always the same value for each person) during the respiration cycle ("For example, the patient is instructed to take in a full breath or air and let out the air, expelling deeply when instructed." [0058]), triggering an acquisition of multiple in vivo images of the organ ("The scan may be triggered by lung volume data read by the spirometer 370 from the patient, by an operator, or by a processor, for example. That is, a trigger from the spirometer 370 may begin a scan sequence that results in image data, such as CT data, obtained at prescribed times in the scan sequence." [0059]; the images are acquired with patient breathing which meets the definition of "in vivo"); and
measuring the organ motion between two or more of multiple the in vivo images ("The image data obtained from the beam sweeps may include an x-ray view in multiple directions." [0060]; "… an area of desired parts of the lung may be extracted from the obtained images. The local lung area is then plotted as a function of time. The plot provides a volume-time curve for a localized region of the lung." [0063]; here the changing of local part volume over time representing the expanding and retraction motion of lung part).

Regarding claim 2, Hill discloses all claim limitations, as applied in claim 1, and further discloses wherein measuring the organ motion comprises: reconstructing a spatial velocity of motion from the in vivo images ("… lung function measurements … As an example, a maximum flow rate {a maximum change of area/time from an area-time curve for the lung} for a particular section of an image may be extracted and plotted as a color on, for example, a resting image." [0064]).

Regarding claim 3, Hill discloses all claim limitations, as applied in claim 1, and further discloses wherein:
monitoring for the plurality of occurrences of a same change in parameter value comprises creating monitoring data that is fed in real time to an imaging control system ("... the beam control system 320 or other processor is used with the spirometer 370 to measure flow and lung volume as well as to generate a trigger for an imaging sweep. Lung volume is an integral of a volume-time curve over time. Flow is a derivative of the volume-time curve. The trigger from the spirometer 370 is transmitted to the beam control system 320." [0051]), and
triggering an acquisition of in vivo images of the organ is carried out in response to an actuation signal from the imaging control system ("The beam control system 320 controls the sweep of the electron beam based on the spirometer 370 trigger." [0051]; "The scan may be triggered by lung volume data read by the spirometer 370 from the patient, by an operator, or by a processor, for example. That is, a trigger from the spirometer 370 may begin a scan sequence that results in image data, such as CT data, obtained at prescribed times in the scan sequence." [0059]; the images are acquired with patient breathing which meets the definition of "in vivo").

Regarding claim 4, Hill discloses all claim limitations, as applied in claim 3, and further discloses wherein:
triggering the acquisition of multiple in vivo images of the organ ("The scan may be triggered by lung volume data read by the spirometer 370 from the patient, by an operator, or by a processor, for example. That is, a trigger from the spirometer 370 may begin a scan sequence that results in image data, such as CT data, obtained at prescribed times in the scan sequence." [0059]; the images are acquired with patient breathing which meets the definition of "in vivo") comprises:
acquiring a first plurality of in vivo images from a first perspective ("Then, at step 430, a localized region of the patient's lung is scanned." [0059]; "At step 435, image(s) are reconstructed from the local lung scan ... The image data obtained from the beam sweeps may include an x-ray view in multiple directions." [0060]) in response to the actuation signal from the imaging control system ("That is, a trigger from the spirometer 370 may begin a scan sequence that results in image data ..." [0059]), and
acquiring a second plurality of in vivo images of the organ from at least one further perspective ("The image data obtained from the beam sweeps may include an x-ray view in multiple directions." [0060]; "Next, at step 440, another lung location is scanned … Images are then reconstructed from the data obtained, as described above at step 435." [0061]) in response to the actuation signal from the imaging control system ("That is, a trigger from the spirometer 370 may begin a scan sequence that results in image data ..." [0059]), and
measuring the organ motion comprises subsequently, reconstructing a spatial velocity of organ motion from the first plurality of in vivo images and the second plurality of in vivo images ("… lung function measurements … As an example, a maximum flow rate {a maximum change of area/time from an area-time curve for the lung} for a particular section of an image may be extracted and plotted as a color on, for example, a resting image." [0064]).

Regarding claim 5, Hill discloses all claim limitations, as applied in claim 1, and further discloses wherein:
triggering the acquisition of multiple in vivo images of the organ ("The scan may be triggered by lung volume data read by the spirometer 370 from the patient, by an operator, or by a processor, for example. That is, a trigger from the spirometer 370 may begin a scan sequence that results in image data, such as CT data, obtained at prescribed times in the scan sequence." [0059]; the images are acquired with patient breathing which meets the definition of "in vivo") comprises acquiring a first plurality of in vivo images of the organ from a first perspective ("Then, at step 430, a localized region of the patient's lung is scanned." [0059]; "At step 435, image(s) are reconstructed from the local lung scan ... The image data obtained from the beam sweeps may include an x-ray view in multiple directions." [0060]) and acquiring a second plurality of in vivo images of the organ from a second perspective ("The image data obtained from the beam sweeps may include an x-ray view in multiple directions." [0060]; "Next, at step 440, another lung location is scanned … Images are then reconstructed from the data obtained, as described above at step 435." [0061]), and
measuring the organ motion comprises subsequently, reconstructing a spatial velocity of organ motion from the first plurality and the second plurality of in vivo images acquired from the first perspective and the second perspective ("… lung function measurements … As an example, a maximum flow rate {a maximum change of area/time from an area-time curve for the lung} for a particular section of an image may be extracted and plotted as a color on, for example, a resting image." [0064]).

Regarding claim 6, Hill discloses all claim limitations, as applied in claim 1, and further discloses wherein the same change of a parameter value corresponding to motion is a change in any one or any combination of volume, flow, or displacement of the organ ("… a trigger for triggering an imaging scan of said patient based on at least one of air flow in said lung, volume of said lung, movement of said lung, and density of said lung …" claim 11; "Static measurements of local lung function involve measurement of the lung at full inspiration, at full expiration, or at some fixed volume in between with air volume held constant by the spirometer 370." [0045]; here the total flow is linear to volume change, the respiration induced movement of lung is also linear to volume change, as defined in physiology).

Regarding claim 7, Hill discloses all claim limitations, as applied in claim 6, and further discloses wherein the same change of a parameter value corresponding to motion is a change in displacement of the organ ("… a trigger for triggering an imaging scan of said patient based on at least one of ... movement of said lung …" claim 11; "Static measurements of local lung function involve measurement of the lung at full inspiration, at full expiration, or at some fixed volume in between with air volume held constant by the spirometer 370." [0045]; here the respiration induced movement of lung is also linear to volume change, as defined in physiology).

Regarding claim 8, Hill discloses all claim limitations, as applied in claim 1, and further discloses wherein at least three in vivo images of the organ are acquired ("Then, the patient is positioned using preview data such that the patient's lung is situated for one or more scans of a lung section of interest." [0066]; the range of one or more scans includes at least three scans).

Regarding claim 9, Hill discloses all claim limitations, as applied in claim 1, and further discloses wherein the same change of the parameter value is a predetermined value ("Static measurements of local lung function involve measurement of the lung at full inspiration, at full expiration, or at some fixed volume in between with air volume held constant by the spirometer 370." [0045]; here the volume change from full inspiration to full expiration is at same value during more than one respiration cycle, the full inspiration or full expiration volume is the predetermined constant value for each individual patient).

Regarding claim 10, Hill discloses all claim limitations, as applied in claim 1, and further discloses wherein the same change of the parameter value is a predetermined constant value ("Static measurements of local lung function involve measurement of the lung at full inspiration, at full expiration, or at some fixed volume in between with air volume held constant by the spirometer 370." [0045]; here the volume change from full inspiration to full expiration is at same value during more than one respiration cycle, the full inspiration or full expiration volume is the predetermined constant value for each individual patient).

Regarding claim 12, Hill discloses all claim limitations, as applied in claim 1, and further discloses wherein the organ is a lung ("… for lung function measurement and localized lung imaging …" [0054]).

Regarding claim 13, Hill discloses a system ("FIG. 1 and FIG. 2 illustrate an imaging system 8 formed …" [0023]; here the embodiment of Fig.4 is implemented by the system as illustrated in Fig.1 and 2, thus Fig.1, 2 and 4 are within the disclosure of one embodiment) comprising:
one or more energy sources ("… a vacuum chamber housing 10 in which an electron beam 12 is generated ..." [0023]; "When scanned by the focused electron beam 12, the target 14 emits a moving fanlike beam of x-rays 18." [0024]);
one or more detectors configured to acquire in vivo images of an organ created by energy from the one or more energy sources passing through a subject intermediate the energy source and detector ("X-rays 18 then pass through a region of a subject 20 {a patient or other object, for example} and register upon a detector array 22 located diametrically opposite the target 14." [0024]; see Fig.2); and
a signal processing system coupled to the one or more energy source and the one or more detectors ("Detector data is output to a processor or computer subsystem 24 that processes and records the data, producing an image of a slice of the subject on a video monitor 26. The computer subsystem 24 also controls the system 8 and electron beam production therein." [0024]) and configured to:
monitor for a plurality of occurrences of a same change (see citations and discussion below) of a parameter value corresponding to motion of the organ ("… the patient is instructed regarding a lung maneuver … The spirometer 370 connection to the patient … Results may be in the form of a volume-time curve." [0058]) during a respiration cycle ("Static measurements of local lung function involve measurement of the lung at full inspiration, at full expiration, or at some fixed volume in between with air volume held constant by the spirometer 370." [0045]; "For example, the patient is instructed to take in a full breath or air and let out the air, expelling deeply when instructed." [0058]; Full inspiration and full expiration are two occurrences within one respiration circle and two occurrences are still within the category of “plurality of occurrences”. The volume change from the full expiration to full inspiration is the same value as the volume change from the full inspiration to full expiration. The change value is the full capacity of lung which is always the same value for each person);
upon each of the plurality of occurrences ("Static measurements of local lung function involve measurement of the lung at full inspiration, at full expiration, or at some fixed volume in between with air volume held constant by the spirometer 370." [0045]; "... a trigger for triggering an imaging scan of said patient based on at least one of ... volume of said lung ..." claim 11; here the volume change from the full expiration to full inspiration is the same value as the volume change from the full inspiration to full expiration. The change value is the full capacity of lung which is always the same value for each person) during the respiration cycle ("For example, the patient is instructed to take in a full breath or air and let out the air, expelling deeply when instructed." [0058]), trigger an acquisition of multiple in vivo images of the organ ("The scan may be triggered by lung volume data read by the spirometer 370 from the patient, by an operator, or by a processor, for example. That is, a trigger from the spirometer 370 may begin a scan sequence that results in image data, such as CT data, obtained at prescribed times in the scan sequence." [0059]; the images are acquired with patient breathing which meets the definition of "in vivo"); and
measure the organ motion between two or more of the multiple in vivo images ("The image data obtained from the beam sweeps may include an x-ray view in multiple directions." [0060]; "… an area of desired parts of the lung may be extracted from the obtained images. The local lung area is then plotted as a function of time. The plot provides a volume-time curve for a localized region of the lung." [0063]; here the changing of local part volume over time representing the expanding and retraction motion of lung part).

Regarding claim 14, Hill discloses all claim limitations, as applied in claim 13, and further discloses wherein the signal processing system is ("The system 300 may also include an external workstation {not pictured} for manipulation and processing of image data." [0028]) configured to measure the organ motion by being configured to:
reconstruct a spatial velocity of motion from the multiple in vivo images ("… lung function measurements … As an example, a maximum flow rate {a maximum change of area/time from an area-time curve for the lung} for a particular section of an image may be extracted and plotted as a color on, for example, a resting image." [0064]).

Regarding claim 15, Hill discloses all claim limitations, as applied in claim 13, and further discloses wherein:
the signal processing system is configured to monitor for a plurality of occurrences of a same change in parameter value by being configured to create monitoring data in real time ("... the beam control system 320 or other processor is used with the spirometer 370 to measure flow and lung volume as well as to generate a trigger for an imaging sweep. Lung volume is an integral of a volume-time curve over time. Flow is a derivative of the volume-time curve. The trigger from the spirometer 370 is transmitted to the beam control system 320." [0051]), and
the signal processing system is configured to trigger the acquisition of multiple in vivo images of the organ in response to an actuation signal ("The beam control system 320 controls the sweep of the electron beam based on the spirometer 370 trigger." [0051]; "The scan may be triggered by lung volume data read by the spirometer 370 from the patient, by an operator, or by a processor, for example. That is, a trigger from the spirometer 370 may begin a scan sequence that results in image data, such as CT data, obtained at prescribed times in the scan sequence." [0059]; the images are acquired with patient breathing which meets the definition of "in vivo").

Regarding claim 16, Hill discloses all claim limitations, as applied in claim 15, and further discloses wherein:
the signal processing system is configured to trigger the acquisition of multiple in vivo images of the organ ("The scan may be triggered by lung volume data read by the spirometer 370 from the patient, by an operator, or by a processor, for example. That is, a trigger from the spirometer 370 may begin a scan sequence that results in image data, such as CT data, obtained at prescribed times in the scan sequence." [0059]; the images are acquired with patient breathing which meets the definition of "in vivo") by being configured to:
acquire a first plurality of in vivo images from a first perspective ("Then, at step 430, a localized region of the patient's lung is scanned." [0059]; "At step 435, image(s) are reconstructed from the local lung scan ... The image data obtained from the beam sweeps may include an x-ray view in multiple directions." [0060]) in response to the actuation signal ("That is, a trigger from the spirometer 370 may begin a scan sequence that results in image data ..." [0059]), and
acquire a second plurality of in vivo images of the organ from at least one further perspective ("The image data obtained from the beam sweeps may include an x-ray view in multiple directions." [0060]; "Next, at step 440, another lung location is scanned … Images are then reconstructed from the data obtained, as described above at step 435." [0061]) in response to the actuation signal ("That is, a trigger from the spirometer 370 may begin a scan sequence that results in image data ..." [0059]), and
the signal processing system ("The system 300 may also include an external workstation {not pictured} for manipulation and processing of image data." [0028]) is configured to measure the organ motion by being configured to subsequently, reconstruct a spatial velocity of organ motion from the first plurality of in vivo images and the second plurality of in vivo images ("… lung function measurements … As an example, a maximum flow rate {a maximum change of area/time from an area-time curve for the lung} for a particular section of an image may be extracted and plotted as a color on, for example, a resting image." [0064]).

Regarding claim 17, Hill discloses all claim limitations, as applied in claim 13, and further discloses wherein:
the signal processing system is configured to trigger an acquisition of multiple in vivo images of the organ ("The scan may be triggered by lung volume data read by the spirometer 370 from the patient, by an operator, or by a processor, for example. That is, a trigger from the spirometer 370 may begin a scan sequence that results in image data, such as CT data, obtained at prescribed times in the scan sequence." [0059]; the images are acquired with patient breathing which meets the definition of "in vivo") by being configured to acquire a first plurality of in vivo images of the organ from a first perspective ("Then, at step 430, a localized region of the patient's lung is scanned." [0059]; "At step 435, image(s) are reconstructed from the local lung scan ... The image data obtained from the beam sweeps may include an x-ray view in multiple directions." [0060]) and acquire a second plurality of in vivo images of the organ from a second perspective ("The image data obtained from the beam sweeps may include an x-ray view in multiple directions." [0060]; "Next, at step 440, another lung location is scanned … Images are then reconstructed from the data obtained, as described above at step 435." [0061]), and
the signal processing system ("The system 300 may also include an external workstation {not pictured} for manipulation and processing of image data." [0028]) is configured to measure the organ motion by being configured to subsequently, reconstruct a spatial velocity of organ motion from the first plurality and the second plurality of  in vivo images acquired from the first perspective and the second perspective ("… lung function measurements … As an example, a maximum flow rate {a maximum change of area/time from an area-time curve for the lung} for a particular section of an image may be extracted and plotted as a color on, for example, a resting image." [0064]).

Regarding claim 18, Hill discloses all claim limitations, as applied in claim 13, and further discloses wherein the same change of the parameter value corresponding to motion is a change in any one or any combination of volume, flow, or displacement of the organ ("… a trigger for triggering an imaging scan of said patient based on at least one of air flow in said lung, volume of said lung, movement of said lung, and density of said lung …" claim 11; "Static measurements of local lung function involve measurement of the lung at full inspiration, at full expiration, or at some fixed volume in between with air volume held constant by the spirometer 370." [0045]; here the total flow is linear to volume change, the respiration induced movement of lung is also linear to volume change, as defined in physiology).

Regarding claim 19, Hill discloses all claim limitations, as applied in claim 13, and further discloses wherein at least three in vivo images of the organ are acquired ("Then, the patient is positioned using preview data such that the patient's lung is situated for one or more scans of a lung section of interest." [0066]; the range of one or more scans includes at least three scans).


Claim(s) 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill, and in evidence of Mostafavi (US 2005/0053267 A1; published on 03/10/2005).

Regarding claim 20, Hill discloses a computer comprising instructions for causing an apparatus ("Detector data is output to a processor or computer subsystem 24 that processes and records the data, producing an image of a slice of the subject on a video monitor 26. The computer subsystem 24 also controls the system 8 and electron beam production therein." [0024]; here the embodiment of Fig.4 is implemented by the system as illustrated in Fig.1 and 2, thus Fig.1, 2 and 4 are within the disclosure of one embodiment) to:
monitor for a plurality of occurrences of a same change (see citations and discussion below) of a parameter value corresponding to motion of the organ ("… the patient is instructed regarding a lung maneuver … The spirometer 370 connection to the patient … Results may be in the form of a volume-time curve." [0058]) during a respiration cycle ("Static measurements of local lung function involve measurement of the lung at full inspiration, at full expiration, or at some fixed volume in between with air volume held constant by the spirometer 370." [0045]; "For example, the patient is instructed to take in a full breath or air and let out the air, expelling deeply when instructed." [0058]; Full inspiration and full expiration are two occurrences within one respiration circle and two occurrences are still within the category of “plurality of occurrences”. The volume change from the full expiration to full inspiration is the same value as the volume change from the full inspiration to full expiration. The change value is the full capacity of lung which is always the same value for each person);
upon each of the plurality of occurrences ("Static measurements of local lung function involve measurement of the lung at full inspiration, at full expiration, or at some fixed volume in between with air volume held constant by the spirometer 370." [0045]; "... a trigger for triggering an imaging scan of said patient based on at least one of ... volume of said lung ..." claim 11; here the volume change from the full expiration to full inspiration is the same value as the volume change from the full inspiration to full expiration. The change value is the full capacity of lung which is always the same value for each person) during the respiration cycle ("For example, the patient is instructed to take in a full breath or air and let out the air, expelling deeply when instructed." [0058]), trigger an acquisition of multiple in vivo images of the organ ("The scan may be triggered by lung volume data read by the spirometer 370 from the patient, by an operator, or by a processor, for example. That is, a trigger from the spirometer 370 may begin a scan sequence that results in image data, such as CT data, obtained at prescribed times in the scan sequence." [0059]; the images are acquired with patient breathing which meets the definition of "in vivo"); and
measure the organ motion between two or more of the multiple in vivo images ("The image data obtained from the beam sweeps may include an x-ray view in multiple directions." [0060]; "… an area of desired parts of the lung may be extracted from the obtained images. The local lung area is then plotted as a function of time. The plot provides a volume-time curve for a localized region of the lung." [0063]; here the changing of local part volume over time representing the expanding and retraction motion of lung part).
Although Hill does not explicitly teach a non-transitory computer readable storage medium storing computer executable code, such non-transitory computer readable storage medium storing computer executable code is inherent components for any computerized system, which is indicated by Hill as the teaching of computerized system ("The system 300 may also include an external workstation {not pictured} for manipulation and processing of image data." [0028]; ("The scan may be triggered by lung volume data read by the spirometer 370 from the patient, by an operator, or by a processor, for example. That is, a trigger from the spirometer 370 may begin a scan sequence that results in image data, such as CT data, obtained at prescribed times in the scan sequence." [0059]).
In addition, Mostafavi provided an evidence that non-transitory computer readable storage medium storing computer executable code is inherent components for any computerized system especially in the area of medical imaging and image processing ("The computer system 1200 also includes a main memory 1206, such as a random access memory {RAM} or other dynamic storage device, coupled to the bus 1202 for storing information and instructions to be executed by the processor 1204." [0083]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hill, as applied in claim 1, and further in view of Mostafavi.

Regarding claim 11, Hill teaches all claim limitations, as applied in claim 1, except wherein the in vivo images comprise in vivo fluoroscopy x-ray images.
However, in the same field of endeavor, Mostafavi teaches wherein the in vivo images comprise in vivo fluoroscopy x-ray images ("To perform target object position monitoring during a treatment or diagnostic session, a real-time input fluoroscopic image IFIn is generated using the fluoroscopic system 10 {Step 1106}." [0077]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the lung function measurement method based on x-ray imaging acquisition as taught by Hill with the fluoroscopic image acquisition device as taught by Mostafavi for monitoring object moving. Doing so would make it possible to utilize the images acquired from the real-time fluoroscopic imaging system and to implement the algorithm of measuring an organ motion, therefore, "one can determine how much the target object has moved during a (medical therapy or diagnostic) session" and make procedure decisions based on measured objection movement (see Mostafavi; [0074]). In addition, Hill, Mostafavi and the applicant ALL acknowledged that their respectively disclosed method and system can be used with any other imaging systems (see Hill [0022]; see Mostafavi [0091], and see specification of present application [0053]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793                         

/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793